Citation Nr: 1708791	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-37 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the removal of (L.), the Veteran's former spouse, as a dependent effective March 1, 2003 was proper.

2.  Whether the addition of (K.), the Veteran's spouse, and (O.), his minor child, as dependents effective May 1, 2008 was proper.


(The issue of whether the creation of an overpayment of VA compensation benefits in the amount of $2,565.00 was valid is addressed in a separate Board decision.)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1982 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, removed (L.), the Veteran's former spouse, as a dependent effective March 1, 2003, and added (K.), his current spouse, and (O.), his minor child, as dependents effective July 1, 2008.  In August 2009, the RO assigned May 1, 2008 as the effective date for the addition of (K.) and (O.) as the Veteran's dependents.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

In November 2013, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain VA telephone logs and other documentation pertaining to the Veteran's communication with VA during the relevant time period, as well as to adjudicate the issues of whether new and material evidence has been received to reopen service connection for both an acquired disorder manifested by headaches and a psychiatric disorder.  VA attempted to obtain the telephone records, but concluded that there are no VA telephone records available for this Veteran, and that further efforts to obtain them will be futile.  See January 2015 VA memorandum.  The AOJ denied the application to reopen service connection for an acquired disorder manifested by headaches, and granted service connection for an acquired psychiatric disorder, initially assigning a 50 percent disability rating effective October 3, 2011.  See September 2014 and February 2015 rating decisions, respectively.  Based on the foregoing, the Board finds that the AOJ substantially complied with the November 2013 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
 
A November 2014 VA Form 21-22 shows that the Veteran was represented by a Veterans Service Organization (VSO).  In February 2015, the Veteran indicated that he had appointed a private attorney; however, a VA Form 21-22 (Power of Attorney) is not of record.  In April 2015, that representation was withdrawn by the VSO (representative).    In January 2017, VA sent a letter to the Veteran to give him a chance to select a representative.  The January 2017 letter informed the Veteran that, if a response is not received within 30 days, VA would assume that the Veteran wishes to represent himself.  To date, a response to the January 2017 letter has not been received; therefore, the Veteran is unrepresented in this appeal.  


FINDINGS OF FACT

1. April 1991 was the last month that VA was notified that the Veteran had dependents, to include by marriage to (L.).

2. The Veteran and (L.) were divorced on February [redacted], 2003.

3. Notice of the Veteran's divorce from (L.) was first received at the RO in April 2008.

4. The RO terminated benefits on behalf of (L.) on April 30, 2008, effective March 1, 2003.

5. The Veteran filed a claim for the addition of spouse (K.) and daughter (O.) as dependents for additional compensation purposes that was received by VA in April 2008 in response to a November 2007 VA request for an updated list of the Veteran's dependents.

6. The effective date of the qualifying disability rating (of at least 30 percent) is December 9, 1991. 

7. The Veteran and (K.) were married on October [redacted], 2005.

8. The Veteran's dependent daughter (O.) was born on January [redacted], 2007. 

9. The date of commencement of the award of VA dependency compensation benefits for (K.) and (O.) is May 1, 2008.


CONCLUSIONS OF LAW

1. The effective date of March 1, 2003 for termination of VA dependency benefits based on the removal of (L.), the Veteran's former spouse, as a dependent is proper.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.401, 3.501 (2016).

2. The effective date of May 1, 2008 for commencement of VA dependency compensation benefits based on the addition of (K.), the Veteran's spouse and (O.), his minor child, as dependents is proper.  38 U.S.C.A. §§ 1115, 5110, 
5111 (West 2014); 38 C.F.R. §§ 3.31, 3.155, 3.401 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As discussed below, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations, to include pertaining to effective dates for discontinuance of compensation to or for a veteran in the event of divorce or annulment, date of claim, date dependency arose, effective date of the qualifying disability rating, and date of commencement of the award.  Because the issues on appeal must be denied because of a lack of legal entitlement, further discussion of VA's notice and assistance obligations is moot.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also VAOPGCPREC 5-2004.

Analysis of Removal of Former Spouse (L.) 
and Addition of Spouse (K.) and Dependent Child (O.)

The Veteran asserts that the effective dates for the removal of the former spouse (L.) and the addition of spouse (K.) and dependent child (O.) are incorrect as VA failed to acknowledge that he had promptly contacted VA by telephone to report the changes in the status of dependents.

A veteran rated at not less than 30 percent shall be entitled to additional compensation for dependents.  See 38 U.S.C.A. § 1115; 38 C.F.R. § 3.401(b)(2).

With regard to an appeal for additional compensation or pension for dependents, the effective date of an award will be the latest of the: (1) date of claim.  This term means the following, listed in their order of applicability: (i) date of veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; (4) date of commencement of veteran's award.  38 U.S.C.A. 
§ 5110(f) (West 2014); 38 C.F.R. § 3.401(b). 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a). 

Payment of monetary benefits based on an award or an increased award of compensation may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.

With respect to the removal of the former spouse (L.), VA regulations clearly state that upon a divorce, payment of additional compensation for a veteran's dependent spouse will be reduced effective the last day of the month in which such divorce occurred.  38 C.F.R. § 3.501(d)(2).  In this case, April 1991 was the last month that VA had notice that the Veteran had dependents, to include by marriage to (L.).  See April 2001 VA Form 21-686c.  The record reflects that the Veteran and (L.) were divorced on February [redacted], 2003, as documented on their Divorce Decree; therefore, the Board finds that the removal of (L.), the Veteran's former spouse, as a dependent effective March 1, 2003 was proper.  This is the date applied by the RO in this case.  

As to the addition of spouse (K.), and dependent child (O.), by the March 1992 rating decision, the Veteran met the qualifying disability rating for entitlement to additional compensation for dependents.  See 38 U.S.C.A. § 1115.  The Veteran was assigned a higher rating of 20 percent for the service-connected lumbar spine disability, effective December 9, 1991, thereby bringing the Veteran's combined rating to 30 percent, effective July 1, 1992 (the Veteran was in receipt of a total (100 percent) rating under 38 C.F.R. § 4.30 (2016) from December 9, 1991 to July 1, 1992).  Since evidence of dependency for (K.) and (O.) was not received within one year of notification of the March 1992 rating decision, the Board finds that December 9, 1991 is not applicable as a possible effective date for the claim on appeal.  See 38 C.F.R. § 3.401(b)(3).

The Veteran and (K.) were married on October [redacted], 2005, as documented on their Certificate of Marriage, and (O.) was born on January [redacted], 2007.  Thus, the Board finds the date dependency arose was October [redacted], 2005 for (K.), and January [redacted], 2007 for (O.).  See 38 C.F.R. § 3.401(b)(2).  

Although the Veteran and (K.) were married on October [redacted], 2005, and (O.) became the Veteran's dependent on January [redacted], 2007, the Veteran did not file a claim for the addition of spouse (K.) and daughter (O.) as dependents for additional dependency compensation purposes with VA within one year of marriage to (K.) or birth of (O.).  Specifically, the Veteran submitted the VA Form 21-686c reporting marriage to (K.) (that occurred on October [redacted], 2005) and birth of (O.) (that occurred on January [redacted], 2007) on April 11, 2008.  The Board finds the Veteran's submission of these documents on April 11, 2008 was the first formal communication by the Veteran to VA indicating an intent to apply for additional compensation for dependents.  See 38 C.F.R. § 3.155(a).  Because this evidence of the Veteran's marriage to (K.) and birth of (O.) was not received within one year of the marriage date (October [redacted], 2005), nor was evidence of the existence of (O.) as a dependent received within one year of the date of birth of (O.) (January [redacted], 2007), the applicable date of claim for additional compensation for dependents is April 11, 2008.  See 38 C.F.R. § 3.401(b)(1).

The Veteran asserts that he timely informed VA by telephone of the divorce and remarriage.  See June 2008 Veteran statement; June 2013 informal hearing presentation.  The Court has held that there is a presumption of regularity which holds that Governmental officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 
47 S. Ct. 1 (1926)).  Clear evidence to the contrary is required to rebut the presumption of regularity.  Id.  While the Ashley case dealt with regularity procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  


In this case, the Board finds that the Veteran's contentions that he informed the RO by telephone of his divorce and remarriage provide no indicia of irregularity in the administrative process at the RO, and does not constitute clear evidence to the contrary as required to rebut the presumption of administrative regularity in the processing of his claim for additional compensation for dependents.  In this regard, upon remand by the Board in November 2013, the AOJ attempted to obtain evidence of the Veteran's telephone contact, but concluded there are no VA telephone records available for this Veteran, and that further efforts to obtain them will be futile.  See January 2015 VA memorandum.  Essentially, there is no record of any telephone contact between the Veteran and VA during the period in question. 

Further, there is no suggestion in the record, either indicia or actions by the Veteran, suggestive of him having submitted a claim to VA for additional compensation for dependents between April 2001 and April 2008.  Although the Veteran admittedly is aware that additional disability compensation is awarded if a veteran proves that he has dependents, he did not contact VA at any time between April 2001 and April 2008 to inform VA of the divorce from (L.) and marriage to (K.) or to ask why he was not receiving additional payments for having an additional dependent (O.).  Further, the Veteran confirmed that he failed to notify VA of (O.'s) birth.  See June 2008 Veteran statement.  The record also reflects that the Veteran filed the April 2008 VA Form 21-686c in response to the VA's November 2007 request to provide an updated list of dependents.  

Lastly, the Board finds the date of commencement of the Veteran's award for (K.) and (O.) is May 1, 2008 since that is the start of the month after the effective date of April 11, 2008.  See 38 C.F.R. §§ 3.31, 3.401(b)(4).  Based on these findings, and applying the regulation that provides that the proper effective date for additional compensation for dependents is the latest of the date of qualifying disability rating (March 31, 1992), date of dependency (October [redacted], 2005 for (K.)), and January 1, 2007 for (O.)), date of receipt of claim for additional compensation (April 11, 2008), and date of commencement of the Veteran's award (May 1, 2008, the first 

day of the calendar month after receipt of claim), the Board finds the effective date of May 1, 2008 for the addition of (K.) and (O.) as dependents is proper, and an earlier effective date is precluded by law and regulation.  See 38 U.S.C.A. 
§§ 5110(f), 5111(a); 38 C.F.R. § 3.401(b). 
 

ORDER

The removal of (L.), the Veteran's former spouse, as a dependent effective March 1, 2003 was proper.

The addition of (K.), the Veteran's spouse and (O.), his minor child, as dependents effective May 1, 2008 was proper.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


